Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlke (2009/0280860) in view of Choi et al. (7,474,197).
Dahlke discloses a motion feedback device (1), comprising: a housing (11); a speaker (12); and a control module (figure 3) carried by said housing, the control module including a controller (30) and a motion sensor (3) wherein the controller is configured to produce different audio feedback through the speaker in response to different user-produced movement of the housing (paragraphs 50-51).

Dahlke discloses the motion feedback device, wherein the control module includes a wireless communication (41) feature allowing wireless communication between the controller (30) and the speaker (12) located remote from the housing.
Dahlke discloses the motion feedback device, wherein said speaker includes an amplifier (paragraph 62) driving the speaker.
	Dahlke discloses the motion feedback device, wherein the motion sensor is at least one accelerometer (paragraph 50).
Dahlke discloses the motion feedback device, further including a haptic feedback element wherein the controller is further configured to produce different haptic feedback through the haptic feedback element in response to the different user-produced movement of the housing (abstract; paragraphs 44 and 46-49).
Dahlke discloses the motion feedback device, further including a power source (44) carried by said housing (figure 3).
Dahlke discloses the motion feedback device, further including a visual display (14).
Dahlke discloses the motion feedback device, wherein said visual display is carried by the housing (figure 3).
Dahlke discloses the motion feedback device, further including at least one control
actuator carried on the housing (figure 3).

	Dahlke is discussed above.  Dahlke does not disclose movement of the housing is sonified.
	However, Choi et al. disclose a motion feedback device, comprising: a housing (figures 2 and 9); a speaker (40); and a control module (30) carried by said housing, the control module including a controller and a motion sensor (10) wherein the controller is configured to produce different audio feedback through the speaker (40) in response to different user-produced movement of the housing so that the user- produced movement of the housing is sonified (column 3, lines 28-45).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Choi et al. with Dahlke, because the teachings provide an audio response to the movement of the feedback device.

Claims 5, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlke in view of Choi et al. as applied to claims 1-4, 6-14, and 18 above, and further in view of Douglas et al. (2020/0245900).
Dahlke and Choi et al. are discussed above.  Neither reference discloses a laser nor limb attachment.
However, Douglas et al. disclose a motion feedback device that includes the use of a laser for remote visual feedback (paragraph 70).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Douglas et al. with Dahlke in view of Choi et al., because the teachings provide additional features to the device by allowing the user to access a laser on the feedback device and further attach the device to the user. 	


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argument is based on the newly amended language provided in the present claims.  The applicant amends the claim to provide the recitation “so that the user- produced movement of the housing is sonified.”  Choi et al. are brought into the present action to meet the newly added claim limitation.  This addresses applicant’s argument made in response to the previous office action and the limitations with regards to Dahlke.  It is believed that limitations are met by the prior art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF12/4/2021